Name: Council Decision (EU) 2015/1209 of 20 July 2015 appointing a member of the Court of Auditors
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2015-07-24

 24.7.2015 EN Official Journal of the European Union L 196/14 COUNCIL DECISION (EU) 2015/1209 of 20 July 2015 appointing a member of the Court of Auditors THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(5) thereof, Having regard to the proposal by the Kingdom of Denmark, Having regard to the opinion of the European Parliament, Whereas: (1) On 24 January 2012, the Council adopted Decision 2012/60/EU (1), appointing seven members of the Court of Auditors until 28 February 2018. (2) On 1 February 2015, a seat became vacant following the death of Mr Henrik OTBO. (3) A new member should therefore be appointed to serve for the remainder of Mr OTBO's term of office, HAS ADOPTED THIS DECISION: Article 1 Ms Bettina Michelle JAKOBSEN is hereby appointed member of the Court of Auditors for the period from 1 September 2015 to 28 February 2018. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 July 2015. For the Council The President F. MOGHERINI (1) Council Decision 2012/60/EU of 24 January 2012 appointing seven members of the Court of Auditors (OJ L 30, 2.2.2012, p. 18).